DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of Invention I in the reply filed on 01/14/2021 is acknowledged.  The traversal is on the ground(s) that the limitations of Invention I and Invention III are similar because Invention I and Invention III recites a limitation involving performing an arithmetic and/or logical operation, and the search can be made without serious burden.  This is not found persuasive because applicant is arguing one limitation but not considering the claim as a whole. Invention I recites additional limitations not required by Invention III. For example, performing the arithmetic and or logical operations using unum bit strings as required by Invention I but not by Invention III. Further, as stated in the previous action, see restriction/election requirement section, there would be a burden of search because the inventions would require a different field of search along with a search for different concepts.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-7, and 14-21 are pending in this applications. Claims 8-13, and 22-33 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
A. processing device coupled to the memory array in claims 2-3, and 5. Paragraph [0037] discloses that the host 102 can include a processing device. Paragraph [0041] discloses that the logic circuitry 122 in Fig 1A can include one or more processing devices. It is not clear whether the “processing device” refers to the host 102 or logic circuitry 122 in Fig. 1A. Therefore, it is not clear whether the host 102 or logic circuitry 122 in Fig. 1A provides antecedent basis to the processing device.
B. plurality of shared input/output lines coupled to the memory array in claim 3. Figs. 1A and 1b shows elements 103 and 107. Fig. 2 shows elements 203 and 205. However, these elements are referred to as “channels” in the specification.
The disclosure is objected to because of the following informalities:
A. In table 2 second row first column, “used” should read “useed”.
B. In paragraph [0071] line 3, “Th controller 210” should read “The controller 210”.
C. In paragraph [0096] line 10, “can converting the data” should read “can convert the data”.
D. In paragraphs [00125-00128], multiple instances of the term “unum” was written as “uunm”.
Appropriate correction is required.

The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
A. In paragraph [00105], the specification refers to reference 730 in Fig. 7A as memory array and array. Examiner suggests using the same terminology to refer to the same part of the drawing for consistency.

Claim Objections
Claims 6-7 are objected to because of the following informalities:  
A. In claim 6 line 3, “second unum bit string stored the 3T memory” should read “second unum bit string stored in the 3T memory”.
B. In claim 7 lines 3-4, “a second unum bit string stored the DRAM memory array” should read “a second unum bit string stored in the DRAM memory array”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation “determining that the arithmetic operation or the logical operation, or both requires a third unum bit string that has a bit length greater than a bit length of the first unum bit string and the second unum bit string”. This limitation lacks written description support because the specification has not described how to determine whether an arithmetic or logical operation requires an operand that has a bit size greater than the first and second operand. Paragraphs [00126-00127] provides an example where the first and second bit strings are 8-bits, and the arithmetic or logical operation requires a 16-bit, 24-bit, or 32-bit operand which is greater than 8 bits. However, the specification fails to describe how the determination is performed or based on. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-7, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the processing device” in lines 5 and 6. There is insufficient antecedent basis for this limitation in the claim. The processing device introduced in claim 2. Further, the claim recites the limitations “generating, using the processing device, the third unum bit string; and” and “performing, using the processing device, the arithmetic operation or the logical operation, or both”. It is unclear what operands are being used to perform the arithmetic operation or the logical operation. The parent claim 1 recites using the first and second unum bit string. However, claim 5 recites generating a third unum bit string but not specify using the generated third unum bit string so it is unclear whether the third bit string is generated but not used or whether the third bit string was used for performing the arithmetic operation or the logical operation in addition to the first and second unum bit strings.
Claim 6 recites the limitation “performing the arithmetic operation or the logical operation, or both on a first unum bit string stored in a three transistor (3T) memory array and a second unum bit string stored the 3T memory array”. It is unclear whether the “a first unum bit string” and “a second unum bit string” are the same first and second unum bit strings recited in claim 1 or different unum bit strings. Further, it is unclear whether the “3T memory array” is a further limitation of the memory array recited in claim 1 or is a different memory array.

Claim 14 recite the limitation “wherein the controller is configured to: […] cause performance of the arithmetic operation or the logical operation, or both, using bit strings among the plurality of bit strings stored in the memory array”. This limitation is unclear because it merely state a function (performing arithmetic operation or logical operation, or both, using bit strings among the plurality of bit strings stored in the memory array) that is not performed by any structure recited in the claim. The recited function does not follow from the structure recited in the claim, i.e., the memory array, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Claims 15-21 inherit the same deficiency as claim 14 by reason of dependence.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 14, 16-18, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Under the Alice Framework Step 2A prong 1, claim 1 recites “performing an arithmetic operation or a logical operation, or both, using a first universal number bit string […] and a second universal number (unum) bit string […]”. This limitation amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites one additional element – “a memory array” to store the operands of the mathematical calculation. However, the claim does no more than generally link the additional element to the mathematical calculation to a device that includes a memory array in which the mathematical calculation is performed. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “memory array” does no more than generally link the additional element to the mathematical calculation using a computer. The does not amount to significantly more than the abstract idea.
Under step 2A prong 1, claims 2-3 and 5-7 recite further steps for performing the arithmetic or logical operation to obtain a result based on given inputs and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 5-7 do not 
Under step 2A prong 2, claim 2 recites one additional element – a processing device. The additional elements was recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of converting a number) such that it amount to no more than mere instructions using a generic computer component.  Accordingly, the claim is not integrated into a practical application.
Under step 2B, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processing device” amounts to no more than mere instructions to apply the exception using a generic computer component. The claim does not amount to significantly more than the abstract idea.

Under step 2A, claim 3 recites one additional element - transferring, via a plurality of shared input/output lines coupled to the memory array, the first unum bit string and the second unum bit string from the processing device to the memory array. The additional element of “transferring” is merely adding insignificant extra-solution activity.  Accordingly, the claim is not integrated into a practical application.
Under step 2B, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “transferring”, is merely adding insignificant extra-solution activity. Further, Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 and Fig. 1.5 which discloses the classic components of a computer that includes input/output device for reading data from memory for processing by the processor and writing data into memory. The claim does not amount to significantly more than the abstract idea.
Claim 14 recites the limitation “determine a bit size of the one or more bit strings to be used in performance of the arithmetic operation or the logical operation, or both”, and “responsive to a determination that performance of the arithmetic operation or the logical operation, or both, requires that the bit size of the one or more bit strings is less than a predetermined bit size, cause performance of the arithmetic operation or the logical operation, or both, using bit strings among the plurality of bit strings […]. These limitations amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under step 2A, claim 14 recites two additional elements – memory array configured to store a plurality of bit strings, and controller configured to receive a request for the arithmetic operation or the logical operation, or both, to be performed using one or more bit strings. The additional elements of “memory array” and “controller” are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that they amount to no more than mere instructions using a generic computer component. Further, the additional elements are 
Under step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “memory array” and “controller” are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amount to no more than mere instructions using a generic computer component. Further, the additional elements comprising “memory array to store data” and “controller receiving a request to do math” are insignificant extra solution activity with respect to performing the mathematical relationships and calculations. Further, the insignificant extra-solution activity of using memory to store data and controller receiving a request are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 and Fig. 1.5 which discloses the classic components of a computer that includes memory for storing data and a controller (control unit) which receives instructions and determines the type of operation to be performed. The claim does not amount to significantly more than the abstract idea.
Under step 2A prong 1, claims 16-18 and 20-21 recite different types of the memory array to store data, and types of data for performing the mathematical calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. In 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US-PGPUB 20200143232 A1) in view of Jaiswal et al. (NPL – “Universal Number Posit Arithmetic Generator on FPGA”), hereinafter Jaiswal and Gustafson et al. (NPL – “Beating Floating Point at its Own Game: Posit Arithmetic”), hereinafter Gustafson.
Regarding claim 1, Ito teaches a method comprising
performing an arithmetic operation or a logical operation, or both, using a first (Ito paragraph [0064] “The 
Ito does not teach the using a first universal number bit string and a second universal number (unum) bit string in performing the convolution arithmetic operation.
	However, on the same field of endeavor, Jaiswal teaches algorithms for converting floating point numbers into posit format (posit being a type-III universal number) and converting posit numbers back into floating point numbers. Further, Jaiswal teaches algorithms for performing arithmetic operations including addition, subtraction, and multiplication using posit numbers as operands (Jaiswal section II including algorithms 1-5).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito using Jaiswal and configure the host and deep neural network (DNN) including floating-point processor to 
	The motivation to do so is because posit provides many including better dynamic range and accuracy over same bit field, more accurate and exact arithmetic computations (Jaiswal page 1 first paragraph of Introduction). The motivation to perform neural network using posit numbers is because a neural network function such as the sigmoid function can be evaluated by simply flipping the first bit of the input and shifting the input two bits to the right (Gustafson section 2.2).
	Therefore, the combination of Ito as modified in view of Jaiswal and Gustafson teaches performing an arithmetic operation or a logical operation, or both, using a first universal number bit string stored in a memory array and a second universal number (unum) bit string stored in the memory array.  

	Regarding claim 2, Ito as modified in view of Jaiswal and Gustafson teaches all the limitations of claim 1 as stated above. Further, Ito in view of Jaiswal and Gustafson teaches the method further comprising:
	performing, using a processing device coupled to the memory array, a first conversion operation to generate the first unum bit string from a first floating-point bit string (Ito paragraph [0082] floating-point data are converted into fixed-point 
	performing, using processing device coupled to the memory array, a second conversion operation to generate the second unum bit string from a second floating-point bit string (Ito paragraph [0082] floating-point data are converted into fixed-point during pre-training. The modification in claim 1 would convert the floating-point data into posit instead of fixed-point); and
	causing the first unum bit string and the second unum bit string to be stored in the memory array prior to performance of the arithmetic operation or the logical operation, or both, using the first unum bit string and the second unum bit string (Ito paragraph [0067] internal memory 45 stores therein a program to be executed by the DNN processor, data to be processed, data of processing result, and the like. The broadest reasonable interpretation of the above passage is that floating-point processor fetches the floating-point data from the memory 45 and converts the data. The result of the conversion is stored back into the memory such that the converted data can be used for training).

	Regarding claim 3, Ito as modified in view of Jaiswal and Gustafson teaches all the limitations of claim 2 as stated above. Further, Ito teaches wherein causing the first unum bit string and the second unum bit string to be stored in the memory array further comprises transferring, via a plurality of shared input/output lines coupled to the memory array, the first unum bit string and the second unum bit string from the processing device to the memory array (Ito Fig. 5 and paragraph 

	Regarding claim 7, Ito as modified in view of Jaiswal and Gustafson teaches all the limitations of claim 1 as stated above. Further, Ito teaches further comprising performing the arithmetic operation or the logical operation, or both, on a first unum bit string stored in a dynamic random-access (DRAM) memory array and a second unum bit string stored the DRAM memory array (Ito paragraph [0066] the internal memory 45 is, for example, an SDRAM, faster GDR5, or an HBM2 with high band width).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Jaiswal and Gustafson as applied to claim 1 above, and further in view of Chiu et al. (US-PGPUB 20200034686 A1), hereinafter Chiu.
Regarding claim 4, Ito as modified in view of Jaiswal and Gustafson teaches all the limitations of claim 1 as stated above.
Ito does not teach the method further comprising performing the arithmetic operation or the logical operation, or both without transferring the first unum bit string or the second unum bit string to circuitry external to the memory array.  
However, in the same field of endeavor, Chiu teaches a neural network system which uses a memory array for performing neural network operations such as matrix multiplication (Chiu Abstract, Fig. 14 and paragraphs [0067-0070]).

The motivation to do so is because the use of in-memory computing can remove the need for logic to perform the matrix multiplication using a multiplier-accumulator (MAC) array and the need to move data between the memory and the MAC array (Chiu paragraphs [0055-0056]). 
Therefore, the combination of Ito as modified in view of Jaiswal, Gustafson, and Chiu teaches performing the arithmetic operation or the logical operation, or both without transferring the first unum bit string or the second unum bit string to circuitry external to the memory array.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Jaiswal and Gustafson as applied to claim 1 above, and further in view of Ito (US-PGPUB 20190265949 A1), hereinafter, Ito ‘949.
Regarding claim 5, Ito as modified in view of Jaiswal and Gustafson teaches all the limitations of claim 1 as stated above.
Ito does not teach the method further comprising determining that the arithmetic operation or the logical operation, or both requires a third unum bit string that has a bit length greater than a bit length of the first unum bit string and the second unum bit string; generating, using the processing device, the third unum bit string; and performing, using the processing device, the arithmetic operation or the logical operation, or both.  
However, Ito ‘949 teaches a process of updating/converting the data type for neural network operations from floating-point to fixed point which includes which includes determining whether the input data bit size is larger than a predetermined bit size and generating/converting the data to a larger bit size (Ito ‘949 Figs. 40-43). More specifically, Fig. 40 step WE164 performs a check to determine the integer data size is greater than 8 bits and at step WE165A the data is converted to 16-bit data type. Fig. 43 shows an example of converting/generating a 16-bit data using 8-bit fixed point representation of the data.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Jaiswal, Gustafson and Ito ‘949 and modify the learning process of Ito by incorporating the method shown in Figs. 40-43 of Ito ‘949. The Fig. 40 of Ito ‘949 shows the sub-steps of step WE16 in Fig. 37 which is a part of the leaning/training process and Ito is also directed to performing neural network training. The methods in Figs. 40-43 of Ito ‘949 can be incorporated in step S5 of Ito shown in Fig. 7.
The motivation to combine is to use the appropriate data type for neural network operations. If the data type cannot be represented using an 8 bits then using a 16 bits is more appropriate for appropriate such that learning does not result in decreased accuracy (Ito paragraph [0229]).
Therefore, the combination of the combination of Ito as modified in view of Jaiswal, Gustafson and Ito ‘949 teaches comprising determining that the arithmetic .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Jaiswal and Gustafson as applied to claim 1 above, and further in view of Burr (NPL – “Digital Neural Network Implementations”).
Regarding claim 6, Ito as modified in view of Jaiswal and Gustafson teaches all the limitations of claim 1 as stated above. Further, Ito teaches that the internal memory 45 can be a DRAM (Ito paragraph [0066]).
Ito does not teach the method further comprising performing the arithmetic operation or the logical operation, or both on a first unum bit string stored in a three transistor (3T) memory array and a second unum bit string stored the 3T memory array.
However, in the same field of endeavor, Burr teaches a variety of DRAM circuits which includes single port and dual port three transistor (3T) DRAM cells (Burr Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Jaiswal and Gustafson using Burr and use a 3T DRAM memory type as the internal memory 45 using simple substitution of one known element for another to obtain predictable result. 
Therefore, the combination of Ito as modified in view of Jaiswal, Gustafson and Burr teaches the method further comprising performing the arithmetic operation or the logical operation, or both on a first unum bit string stored in a three transistor (3T) memory array and a second unum bit string stored the 3T memory array.

Claim 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito ‘949.
Regarding claim 14, Ito teaches an apparatus comprising
a memory array coupled to a controller, wherein the memory array is configured to store a plurality of bit strings to be used as operands in performance of an arithmetic operation or a logical operation, or both (Ito Fig. 5 memory array - RAM 145; controller – control unit 42; paragraphs [0064-0067] memory 45 stores data to be processed by the DNN processor), and wherein the controller is configured to:
receive a request for the arithmetic operation or the logical operation, or both, to be performed using one or more bit strings (Ito Fig. 6 step 33 and paragraphs [0066 and 0072] the control unit  instructs the DNN processor to execute the program in response to commands from the host machine);
cause performance of the arithmetic operation or the logical operation, or both, using bit strings among the plurality of bit strings stored in the memory array (Ito Fig. 6 step 40 and paragraphs [0066 and 0072] the control unit  instructs the DNN processor to execute the program in response to commands from the host machine).
	Ito does not teach the controller is configured to: determine a bit size of the one or more bit strings to be used in performance of the arithmetic operation or the logical operation, or both; and responsive to a determination that performance of the arithmetic operation or the logical operation, or both, requires that the bit size of the one or more bit strings is less than a predetermined bit size, cause performance of the arithmetic operation or the logical operation, or both, using bit strings among the plurality of bit strings stored in the memory array. 
	However, Ito ‘949 teaches a method for performing neural network operations using different data types and different bit size. The method includes determining whether the input type is floating-point or fixed point. Further, when a determination is made that the input data type is floating point, performing neural network operations using floating-point numbers. When a determination is made that the input data type is fixed-point, determining the fixed-point data size and performing neural network operations using the input size (Ito ‘949 Fig. 38 and paragraph [0224]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the system of Ito using Ito ‘949 and configure the controller to determine the data size used for training the neural network such as checking if the input data are 32-bit, 16-bit or 8-bit data. Further, configure the controller to instruct the DNN processor to perform the neural network operations using the determined data size such as performing 16-bit operations when it 
	The motivation to do so is to reduce an amount of data to be handled in the multilayered neural network by reducing a bit width used for data expression in data (weights and parameters) to be processed by the deep learning. When the amount of data to be handled is reduced, it is expected that the throughput of the deep learning is increased, and a learning time is shortened (Ito ‘949 paragraph [0007]).
	Therefore, the combination of Ito as modified in view of Ito ‘949 teaches the controller is configured to: determine a bit size of the one or more bit strings to be used in performance of the arithmetic operation or the logical operation, or both; and responsive to a determination that performance of the arithmetic operation or the logical operation, or both, requires that the bit size of the one or more bit strings is less than a predetermined bit size, cause performance of the arithmetic operation or the logical operation, or both, using bit strings among the plurality of bit strings stored in the memory array.

	Regarding claim 15, Ito as modified in view of Ito ‘949 teaches all the limitations of claim 14 as stated above. Further, Ito  in view of ‘949 teaches the apparatus further comprising acceleration circuitry coupled to the controller and the memory array, wherein the controller is further configured to, responsive to a determination that performance of the arithmetic operation or the logical operation, or both, requires that the bit size of the one or more bit strings is greater than the predetermined bit size, send a command to the acceleration circuitry to cause the acceleration circuitry to perform the arithmetic operation or the logical operation, or both (Ito Fig. 5 acceleration circuitry – DNN processor 43; Further, as stated in claim 14, the checks include checking if the data width is 32, 16, or 8 bits. If the data is greater than 8 bits, the controller will set the operation type as 16-bit and instruct the DNN processor to perform 16-bit operations. Fig. 43 of Ito ‘949 shows converting an 8-bit data to 16-bit data on a scenario where an 8-bit format is not enough to represent the training data as part of updating the data type during the training process. Therefore, the whole training process includes checking and updating the data type and size and performing the next training iteration which includes performing arithmetic operations using the DNN processor using 16-bit data instead of 8-bit data). See also Ito ‘949 Fig. 38-43). The motivation to combine is the same as claim 6.

	Regarding claim 16, Ito as modified in view of Ito ‘949 teaches all the limitations of claim 14 as stated above. Further, Ito as modified in view of Ito ‘949 teaches wherein the predetermined bit size is 16-bits or less (Ito ‘949 WE143 shows predetermined size is 16-bits). The motivation to combine is the same as claim 14.  

Regarding claim 19, Ito as modified in view of Ito ‘949 teaches all the limitations of claim 14 as stated above. Further, Ito teaches the apparatus further comprising acceleration circuitry coupled to the controller and the memory array, wherein the acceleration circuitry is configured to convert a bit string representing a result of the arithmetic operation or the logical operation, or both, to a format different than the format of the plurality of bit strings stored in the memory array (Ito Fig 17 shows a structure of the DNN processor which shows the SC_AR_Unit includes a data converter. Paragraph [0150] discloses the data converter converts output data of a fixed-point number output from the integer arithmetic unit INT into a floating-point number which is different than the format of bits stored in memory 45 during training phase because the data format is in fixed-point; Fig. 5 shows acceleration circuitry – DNN processor 43 is coupled to the control unit 42 and internal memory 45).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito ‘949 as applied to claim 14 above, and further in view of Burr.
Regarding claim 17, Ito as modified in view of Ito ‘949 teaches all the limitations of claim 14 as stated above. Further, Ito teaches that the internal memory 45 can be a DRAM (Ito paragraph [0066]).
Ito does not teach wherein the memory array is a three transistor (3T) memory array, a one transistor two capacitor (1T2C) memory array, or a two transistor two capacitor (2T2C) memory array.  
However, in the same field of endeavor, Burr teaches a variety of DRAM circuits which includes single port and dual port three transistor (3T) DRAM cells (Burr Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Ito ‘949 using Burr and use a 3T DRAM memory type as the internal memory 45 using simple substitution of one known element for another to obtain predictable result. The 
Therefore, the combination of Ito as modified in view of Ito ‘949 and Burr teaches the method further comprising performing the arithmetic operation or the logical operation, or both on a first unum bit string stored in a three transistor (3T) memory array and a second unum bit string stored the 3T memory array.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito ‘949 as applied to claim 14 above, and further in view of Gustafson.
Regarding claim 18, Ito as modified in view of Ito ‘949 teaches all the limitations of claim 14 as stated above.
	Ito does not teach wherein each bit string among the plurality of bit strings is a Type III universal number bit string or a posit bit string.  
	However, Gustafson teaches the use and benefits of using posit numbers in neural network training (Gustafson section 2.2).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Ito ‘949 using Gustafson and configure the DNN processor to add functionalities for posit arithmetic including data type converters so that the DNN processor of Ito is able to use posit numbers for performing neural network training. 
	The motivation to do so is because a neural network function such as the sigmoid function can be evaluated by simply flipping the first bit of the input and shifting the input two bits to the right (Gustafson section 2.2).
.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito ‘949 as applied to claim 14 above, and further in view of Anderson et al. (US-PGPUB 20020143720 A1), hereinafter Anderson.
Regarding claim 20, Ito as modified in view of Ito ‘949 teaches all the limitations of claim 14 as stated above.
Ito does not teach wherein the plurality of bit strings to be used as operands in performance of the arithmetic operation or the logical operation, or both, are stored in a data structure in the memory array.  
However, on the same field of endeavor, Anderson teaches using a data structure for storing neural network information in memory including using a data structure for storing input values and weight values (Anderson paragraphs [0006-0008]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Ito ‘949 using Anderson and implement a data structure for storing the input data values and the weight data values in the memory.
The motivation to do is because using a data structure makes it possible to store and retrieve information needed by the DNN processor for processing of a neural network (Anderson paragraph [0005]).
.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito ‘949 and Anderson as applied to claim 20 above, and further in view of Chowdhury et al. (NPL – “MB-CNN: Memristive Binary Convolutional Neural Networks for Embedded Mobile Devices”), hereinafter Chowdhury.
Regarding claim 21, Ito as modified in view of Ito ‘949 and Anderson teaches all the limitations of claim 20 as stated above.
Ito as modified in view of Ito ‘949 and Anderson does not teach wherein the data structure has a size between 16 megabytes and 1 gigabyte. 
However, on the same field of endeavor, Chowdhury teaches the memory requirements for storing the input data and parameters (weights) of a typical convolution neural network (CNN) represented using 16-bit single precision fixed point. Further, the memory requirements for the five examples discussed are between 16 MB and 480 MB (Chowdhury section 2.1 and Table 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Ito ‘949, Anderson using Chowdhury and implement one of the five CNN architectures discussed in Table 1 using the system of Ito. As stated in claim 20, the inputs and weights are stored in a data structure, and storing the inputs and weights, for example, for an Alex-
The combination to implement one of the CNN architecture in Chowdhury Table 1 is to perform neural network which is the same operation the neural network of Ito is configured to perform.
Therefore, the combination of Ito as modified in view of Ito ‘949, Anderson and Chowdhury teaches wherein the plurality of bit strings to be used as operands in performance of the arithmetic operation or the logical operation, or both, are stored in a data structure in the memory array, wherein the data structure has a size between 16 megabytes and 1 gigabyte.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US-PGPUB 20200167632 A1) discloses a method comprising receiving a floating-point input data from memory, converting the floating-point data to integer type data, performing the neural network operation using the integer type input data, converting the integer type output data back into floating point output data, and storing the floating point output data back into memory (Figure 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./
Carlo WajeExaminer, Art Unit 2182
(571)272-5767                                                                                                                                                                                                  

/EMILY E LAROCQUE/Examiner, Art Unit 2182